Case 2:20-cv-06521-DMG-SP Document 8 Filed 08/24/20 Page 1 of 1 Page ID #:102



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 20-6521-DMG (SPx)                                   Date     August 24, 2020

Title Guadalupe Alvarenga Corona v. PNC Financial Services Group, Inc.            Page     1 of 1


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                             NOT REPORTED
             Deputy Clerk                                           Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
          NONE PRESENT                                             NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE AND NOTICE TO ALL
             PARTIES

         On July 24, 2020, the Court set a Scheduling Conference. [Doc. # 7.] As required by the
Court's July 24, 2020 Order, Fed. R. Civ. P. 26(f), and Local Rule 26-1, counsel are required to
file a Joint Rule 26(f) Report. To date, a Joint Rule 26(f) Report has not been filed.

        IT IS HEREBY ORDERED that Plaintiff show cause in writing no later than August 31,
2020, why sanctions should not be imposed for their failure to cooperate and participate with
opposing counsel in a Rule 26(f) conference and for failure to file a Joint Rule 26(f) Report.
The filing of a Joint Rule 26(f) Report by the deadline will be deemed a satisfactory response.
Failure to timely respond to this Order to Show Cause will result in the dismissal of this
action for lack of prosecution.

       The scheduling conference on September 4, 2020 is hereby VACATED and will be
rescheduled if necessary.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
